Citation Nr: 1801490	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, as due to exposure to Agent Orange or as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In May 2017, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his skin disorder began during active service, to include as due to exposure to Agent Orange, and/or that it is proximately due to, or aggravated by, his service-connected diabetes mellitus, type II. 

The Board, in its May 2017 Remand, directed the AOJ to obtain an etiological opinion as to whether the Veteran's skin disorder, including acne, basal cell carcinoma, actinic keratosis, seborrheic dermatitis, and/or rosacea, and claimed as chloracne, may be related to his service, to include his presumed Agent Orange exposure, or that it is secondary to his service-connected type II diabetes mellitus, considering his conceded in-service exposure to Agent Orange and his in-service treatment for poison ivy in 1969 and warts in 1970. 

On VA examination in August 2017, the examiner confirmed the diagnoses over the appellate period, basal cell carcinoma, actinic keratosis, seborrheic dermatitis, and rosacea, and noted that the only active conditions were rosacea and seborrheic dermatitis.  The examiner specifically stated that there was no medical evidence to support a diagnosis of chloracne or acne.  The examiner offered a negative etiological opinion, reasoning that the Veteran's skin conditions were diagnosed long after service and there was no evidence that such were related to his in-service poison ivy or warts.  The examiner did thus not consider the Veteran's lay statements as to skin symptoms from the time of service to the present, in the years preceding his diagnoses of record, when he treated such with over-the-counter medications, nor did the examiner consider the Veteran's conceded in-service exposure to Agent Orange.  The August 2017 opinion is thus inadequate and on remand, the AOJ should obtain an adequate addendum opinion.

Additionally, as the case must be remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's updated VA treatment records, dated from May 2017 forward.

2. Thereafter, forward the Veteran's claims file to the VA examiner who conducted the August 2017 VA examination, or a suitable substitute.  If any party determines that additional examination of the Veteran is required, so schedule the Veteran.

For the acne, basal cell carcinoma, actinic keratosis, seborrheic dermatitis, and/or rosacea diagnosed during the appellate period, the examiner should opine as whether it is at least as likely as not (defined as a 50 percent probability or greater) that the skin disorder had its clinical onset during active service or is related to any incident of service, specifically considering the discussing the Veteran's conceded in-service exposure to Agent Orange and his in-service treatment for poison ivy in 1969 and warts in 1970, as well as his lay statements of skin symptoms from the time of separation from service to the present which he reportedly treated with over-the-counter medications.

The claims file, including a copy of this Remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

3. After undertaking the above actions and any other necessary development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




